


110 HR 792 IH: Growing Responsible Energy and

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 792
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the Energy Policy Act of 1992 to direct the head
		  of each Federal agency to ensure that, in areas in which ethanol-blended
		  gasoline is reasonably available at a generally competitive price, the Federal
		  agency purchases ethanol-blended gasoline containing at least 10 percent
		  ethanol rather than nonethanol-blended gasoline, for use in vehicles used by
		  the agency that use gasoline.
	
	
		1.Short titleThis Act may be cited as the
			 Growing Responsible Energy and
			 Environment Nationally through Federal Energy Decisions
			 Act.
		2.Federal agency
			 ethanol-blended gasoline and biodiesel purchasing requirementTitle III of the Energy Policy Act of 1992
			 is amended by striking section 306 (42 U.S.C. 13215) and inserting the
			 following:
			
				306.Federal agency
				ethanol-blended gasoline and biodiesel purchasing requirement
					(a)Ethanol-blended
				gasolineThe head of each Federal agency shall ensure that, in
				areas in which ethanol-blended gasoline is reasonably available at a generally
				competitive price, the Federal agency purchases ethanol-blended gasoline
				containing at least 10 percent ethanol rather than nonethanol-blended gasoline,
				for use in vehicles used by the agency that use gasoline.
					(b)Biodiesel
						(1)Definition of
				biodieselIn this subsection, the term biodiesel has
				the meaning given the term in section 312(f).
						(2)RequirementThe
				head of each Federal agency shall ensure that the Federal agency purchases, for
				use in fueling fleet vehicles that use diesel fuel used by the Federal agency
				at the location at which fleet vehicles of the Federal agency are centrally
				fueled, in areas in which the biodiesel-blended diesel fuel described in
				subparagraphs (A) and (B) is available at a generally competitive price—
							(A)as of the date
				that is 5 years after the date of enactment of this paragraph,
				biodiesel-blended diesel fuel that contains at least 2 percent biodiesel,
				rather than nonbiodiesel-blended diesel fuel; and
							(B)as of the date
				that is 10 years after the date of enactment of this paragraph,
				biodiesel-blended diesel fuel that contains at least 20 percent biodiesel,
				rather than nonbiodiesel-blended diesel fuel.
							(3)Requirement of
				federal lawThe provisions of this subsection shall not be
				considered a requirement of Federal law for the purposes of section 312.
						(c)ExemptionThis
				section does not apply to fuel used in vehicles excluded from the definition of
				fleet by subparagraphs (A) through (H) of section
				301(9).
					.
		
